Citation Nr: 0500652	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  00-23 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased rating for status-post right 
knee replacement with osteoarthritic changes, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956, and again from May 1960 to September 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  The veteran's claims are now being serviced by the 
RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a hearing loss in the right ear with a 
Numeric Designation of IV as per Table VI of the VA schedule 
of ratings.

3.  The veteran has a hearing loss in the left ear with a 
Numeric Designation of I as per Table VI of the VA schedule 
of ratings.

4.  The veteran experiences severe painful motion and 
weakness in his right knee notwithstanding his total knee 
replacement in 1993.


CONCLUSIONS OF LAW

1.  Criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 
(2004).

2.  Criteria for a 60 percent evaluation for status-post 
right knee replacement with osteoarthritic changes have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5055 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Hearing Loss

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  38 C.F.R. 
Section 4.86(a) allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more.  38 C.F.R. Section 4.86(b) allows for the use of 
either Table VI or Table VIA in determining the appropriate 
numeric designation when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.

The record reflects that the veteran requested an increase in 
disability rating for his bilateral hearing loss in August 
1999 because he believed his hearing loss had increased in 
severity.  Treatment records show that the veteran has 
bilateral hearing loss and uses hearing aids.

In March 2000, the veteran underwent VA audiologic 
examination.  The results of clinical testing are as follows, 
with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
95
95
LEFT
20
20
35
45
45

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 100 percent in the left ear.  
The veteran was determined to have mild to profound 
sensorineural hearing loss.

The veteran underwent another VA audiometry examination in 
July 2003 and the testing resulted in the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
45
105
105
LEFT
15
20
40
55
45

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 92 percent in the left ear.  The 
veteran was again determined to have mild to profound 
sensorineural hearing loss.

The veteran asserts that he has difficulty hearing when there 
is background noise and that he must wear hearing aids.  He 
has also complained of his hearing loss having gotten worse 
over the years.

Given the evidence of record, the Board finds that the 
veteran has consistently been found to have mild to profound 
sensorineural hearing loss even though his hearing acuity has 
decreased over the years that this appeal has been pending.  
Speech recognition scores of record also show a slight 
increase in hearing loss.  None of the scores of record 
reflect an exceptional pattern of hearing impairment so as to 
allow for the use of Table VIA in rating the disability 
pursuant to 38 C.F.R. Section 4.86.

In considering the clinical findings, the veteran has a 
hearing loss in the right ear with a Numeric Designation of 
IV and a hearing loss in the left ear with a Numeric 
Designation of I as per Table VI of the VA schedule of 
ratings; these designations are the same based on both the 
March 2000 test scores and the July 2003 test scores even 
though there has been some increase in the actual hearing 
loss over the years.  This combination of designations 
requires the assignment of a noncompensable evaluation as per 
Table VII of 38 C.F.R. Section 4.85.  

The Board certainly appreciates the veteran's assertion that 
he believes a higher evaluation should be assigned because of 
the obvious decrease in his ability to hear.  The VA schedule 
of ratings, however, will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful.  Specifically, the veteran has not required 
frequent periods of hospitalization for his hearing loss and 
treatment records are void of any finding of exceptional 
limitation due to hearing loss beyond that contemplated by 
the schedule of ratings.  Although the Board does not doubt 
that limitation caused by difficulty hearing when there is 
background noise may have an adverse impact on employability, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the noncompensable evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  Thus, his request for a 
compensable evaluation is denied.

Total Right Knee Replacement

The veteran underwent total right knee replacement in 1993.  
Since that time, his right knee disability has been evaluated 
using the criteria of 38 C.F.R. Section 4.71a, Diagnostic 
Code 5055.  Specifically, when there is evidence of a 
prosthetic replacement of the knee joint, a 100 percent 
evaluation is assigned for the one year following 
implantation of the prosthesis; a 60 percent evaluation is 
assigned thereafter when there is evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Lesser evaluations may be assigned 
using criteria of Diagnostic Codes 5256, 5261, or 5262, when 
there is evidence of intermediate degrees of residual 
weakness, pain or limitation of motion, with a 30 percent 
rating being the minimal rating to be assigned for the 
prosthetic replacement of a knee.  Diagnostic Code 5256 
allows for the assignment of disability evaluations in excess 
of 30 percent when there is evidence of ankylosis of the 
knee, Diagnostic Code 5261 allows for the assignment of a 
disability evaluation in excess of 30 percent when extension 
of the knee is limited to 30 degrees, and Diagnostic Code 
5262 allows for the assignment of a disability evaluation in 
excess of 30 percent when there is evidence of nonunion of 
the tibia and fibula with loose motion.

Additionally, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain, weakness and easy fatigability have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The evidence of record shows that the veteran requested an 
increase in disability rating in August 1999 due to increased 
pain and weakness in his right knee.  As early as November 
1999, his treating physician began discussing a revision of 
the right total knee replacement as a result of the veteran's 
severe pain and limitation.  The veteran has been treated 
with non-steroidal anti-inflammatory medication and requires 
the use of a cane with ambulation and standing.

The veteran underwent VA examination in March 2000 and 
complained of pain mainly at night, weakness, and limitation 
of motion in the right knee.  He also described having 
fifteen to twenty flare-ups over the course of the preceding 
year which caused functional impairment; these episodes 
caused severe pain so as to limit the veteran's activity.  
Upon examination, the veteran was found to have painful 
motion in the right knee with flexion to 100 degrees and 
extension to 0 degrees; the right knee was tender and all 
knee muscles showed mild weakness.  It was noted that the 
veteran had difficulty walking and climbing stairs.

The veteran again underwent VA examination in July 2003 and 
complained of severe pain in the right knee when he first got 
up each morning.  He related that his medication was helpful 
and that he had experienced five or six flare-ups over the 
course of the preceding year that caused total functional 
impairment in that he could not stand or walk due to severe 
pain.  Upon examination, the veteran was found to have 
weakness in all right knee muscles, moderate tenderness in 
and around the right knee, and pain with all motion.  He had 
flexion to 95 degrees and extension to -5 degrees in the 
right knee.  The examiner found that the veteran's right knee 
was stable, but very painful and that the veteran experienced 
additional limitation due to pain, fatigue, weakness and lack 
of endurance.

Current treatment records show that the veteran continues to 
complain of right knee pain.  X-rays reveal osteoarthritic 
changes in the right knee and the veteran is treated with 
non-steroidal anti-inflammatory medication on a regular 
basis.  He requires the use of a cane.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran experiences severe painful motion and 
weakness in his right knee notwithstanding his total knee 
replacement in 1993.  As such, criteria for assignment of a 
60 percent rating under Diagnostic Code 5055 have been met.  
A rating higher than 60 percent, however, is not appropriate 
for assignment as the veteran is more than one year out from 
his total right knee replacement and he maintains the use of 
his right knee with a full range of motion in that joint.  
The Board acknowledges that the veteran has painful motion in 
the right knee joint by assigning a 60 percent evaluation 
under Diagnostic Code 5055, but finds that a higher rating 
based on the specific limitation of motion diagnostic codes 
is not available because of the veteran's continued ability 
to fully flex and extend his right knee even though that 
movement is painful and the disability includes weakness and 
excess fatigability.  Additionally, the Board finds that the 
medical record does not suggest that the veteran has separate 
and distinct disability as to warrant a separate rating for 
the osteoarthritic changes in his right knee.  See 38 C.F.R. 
§ 4.14.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his right knee disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation and 
there is no other evidence of exceptional circumstances to 
allow for the assignment of a rating higher than 60 percent 
on an extraschedular basis.  Specifically, the veteran has 
not required frequent periods of hospitalization for his 
right knee disability and treatment records are void of any 
finding of limitation other than those considered in the 
assignment of a 60 percent schedular rating.  As such, the 
Board finds that the 60 percent evaluation assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the veteran and his appeal is 
granted to that extent only.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in July 2000, a few months 
before the VCAA was enacted, and the VCAA notice was first 
given to the veteran in July 2003.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.


VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a letter dated in July 2003 and 
again in a Supplemental Statement of the Case (SSOC) dated in 
March 2004.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claims and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letter and SSOC stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran's service-connected disabilities 
were more severe than evaluated, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A compensable rating for bilateral hearing loss is denied.

A 60 percent rating for status-post right knee replacement 
with osteoarthritic changes is granted, subject to the laws 
and regulations governing the award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


